Defendant was convicted of murder in the first degree and sentenced to death. The trial court overruled a motion to quash the special venire, and also a motion to quash the indictment, on the ground that, defendant being a negro and the victim a white man, defendant was denied the right to have competent members of his race on the grand jury that indicted him, and on the petit jury that tried him, by reason of the designed exclusion of their names from the jury boxes of Pickens county, thereby infringing upon his constitutional rights to trial by an impartial jury, to due process of law, and to the equal protection of the laws.
The record shows that defendant offered no evidence in support of these motions, and no bill of exceptions is presented. For this reason, if there were no other, the motions were properly overruled. The subject is fully discussed in Green v. State, 73 Ala. 26. Our inspection of the record discovers no error in the trial proceedings, and the judgment will be affirmed.
Affirmed. All the Justices concur.